            Case 1:19-cv-03659-GLR Document 1 Filed 12/30/19 Page 1 of 4



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND


KIMBERLY PORSCH,

                   Plaintiff,

       v.                                                 Case No. 19-3659

HOMECENTRIS HOME HEALTH, LLC,

              Defendant.


                                       NOTICE OF REMOVAL

       Pursuant to 28 U.S.C. §§ 1331, 1441, and 1446, and for the sole purpose of removing this

matter to the United States District Court for the District of Maryland, Defendant HomeCentris

Home Health, LLC (“Defendant”), states as follows:

                                    STATE COURT ACTION

       1.      On or around November 22, 2019, Plaintiff Kimberly Porsch (“Plaintiff”) filed this

action against Defendant in the District Court of Maryland, Baltimore City, Case No.

010100267712019.

       2.      On December 2, 2019 Defendant was served a copy of the Complaint and

accompanying documents.         Pursuant to 28 U.S.C. § 1446(a), copies of the Summons and

Complaint served upon Defendant in the state court action are attached to this Notice of Removal.

       3.      Pursuant to 28 U.S.C. § 1446(a), the state court action, which was commenced in

the District Court of Maryland, Baltimore City, may be removed to the United States District Court

for the District of Maryland because this Court is the federal district court which includes the State

of Maryland within its jurisdiction.
             Case 1:19-cv-03659-GLR Document 1 Filed 12/30/19 Page 2 of 4



                            FEDERAL QUESTION JURISDICTION

        4.       This Court has original jurisdiction over the matter because Plaintiff’s Complaint

asserts claims under the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §§201, et seq. Specifically,

Count III of the state court Complaint explicitly asserts claims that arise under the FLSA and,

therefore, Plaintiff’s claims arise under the “Constitution, laws, or treaties of the United States” as

required under 28 U.S.C. § 1331. This Court also has supplemental jurisdiction over Plaintiff’s

remaining claims pursuant to 28 U.S.C. §§ 1367(a) and 1441(c).

                  COMPLIANCE WITH PROCEDURAL REQUIREMENTS

        5.       Removal of this action is timely as Defendant filed this Notice of Removal within

thirty (30) days of the date on which Defendant accepted service. See 28 U.S.C. § 1446.

        6.       Baltimore City is situated in the State of Maryland and, pursuant to 28 U.S.C.

§ 1441(a), this Court is the appropriate forum to entertain this Notice of Removal.

        7.       A copy of this Notice of Removal is being filed with the Clerk of the District Court

of Maryland, Baltimore City, and a copy is being served on Plaintiff as required by 28 U.S.C.

§ 1446(d). A copy of the Notice of Filing of Notice of Removal is filed herewith.

        8.       A copy of the Notice to Plaintiff of Filing of Notice of Removal is being served on

Plaintiff in accordance with 28 U.S.C. § 1446(a).

        9.       The required filing fee and an executed civil cover sheet accompany this Notice.

                                      RELIEF REQUESTED

        10.      For the foregoing reasons, Defendant requests that the United States District Court

for the District of Maryland assume jurisdiction over the above-captioned action and issue such

further orders and processes as may be necessary to bring before it all parties necessary for the

trial of this action.



                                                  2.
        Case 1:19-cv-03659-GLR Document 1 Filed 12/30/19 Page 3 of 4




December 30, 2019                     /s/ William F. Allen
                                      William F. Allen, Bar No. 16816
                                      LITTLER MENDELSON, P.C.
                                      815 Connecticut Avenue, NW
                                      Suite 400
                                      Washington, DC 20006-4046
                                      202.842.3400 Telephone
                                      202.842.0011 Facsimile
                                      BAllen@littler.com

                                      Counsel for Defendant
                                      HomeCentris Home Health, LLC




                                     3.
         Case 1:19-cv-03659-GLR Document 1 Filed 12/30/19 Page 4 of 4



                               CERTIFICATE OF SERVICE

       I hereby certify that, on December 30, 2019, a copy of the foregoing Notice of Removal of

Action and attachments was served by first class mail, postage prepaid, and email upon the

following:

                             Phillip Chalker, Esq.
                             The Law office of Phillip E. Chalker
                             217 N. Charles St
                             Floor 2
                             Baltimore, MD 21201
                             phillip@attorneychalker.com

                             Counsel for Plaintiff

I further certify that, pursuant to 28 U.S.C. § 1446(d), on December 30, 2019, a copy of the

foregoing Notice of Removal was served via hand delivery upon the following:

                             Mary J. Abrams, Clerk
                             Baltimore City District Court
                             501 E. Fayette St
                             Baltimore, MD 21202



                                                      /s/ William F. Allen
                                                     William F. Allen




                                               4.
